Citation Nr: 1028109	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for a 
neck disorder.  

2.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for a 
right elbow disorder.  

3.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for a 
left elbow disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from October 1983 to October 2003.  
The Veteran participated in combat while in Iraq.  He was awarded 
the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Waco, 
Texas, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claims of entitlement to service connection for a neck disorder, 
a right elbow disorder, and a left elbow disorder.  In February 
2009, the RO determined that new and material evidence had been 
received to reopen the Veteran's claims of entitlement to service 
connection for a neck disorder, a right elbow disorder, and a 
left elbow disorder and denied the claims on the merits.  In 
April 2010, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  

As to the issues of whether new and material evidence has been 
received to reopen the Veteran's claims of entitlement to service 
connection for a neck disorder, a right elbow disorder, and a 
left elbow disorder, the Board is required to consider the 
question of whether new and material evidence has been received 
to reopen the Veteran's claims without regard to the RO's 
determination in order to establish the Board's jurisdiction to 
address the underlying claim and to adjudicate the claim on a de 
novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In January 2004, the RO denied service connection for a neck 
disorder.  The 


Veteran was informed in writing of the adverse decision and his 
appellate rights in January 2004.  He did not submit a notice of 
disagreement with the decision.  

2.  The documentation submitted since the January 2004 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  

3.  Chronic cervical spine degenerative disc disease and 
degenerative joint disease have been shown to have originated 
during active service.  

4.  In January 2004, the RO denied service connection for a right 
elbow disorder.  The Veteran was informed in writing of the 
adverse decision and his appellate rights in January 2004.  He 
did not submit a notice of disagreement with the decision.  

5.  The documentation submitted since the January 2004 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  

6.  Chronic right elbow degenerative joint disease has been shown 
to have originated during active service.  

7.  In January 2004, the RO denied service connection for a left 
elbow disorder.  The Veteran was informed in writing of the 
adverse decision and his appellate rights in January 2004.  He 
did not submit a notice of disagreement with the decision.  

8.  The documentation submitted since the January 2004 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  

9.  Chronic left elbow tendonitis, strain, and degenerative joint 
disease have been shown to have originated during active service.  




CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection 
for a neck disorder is final.  New and material evidence 
sufficient to reopen the Veteran's service connection for a neck 
disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2009).  

2.  Chronic cervical spine degenerative disc disease and 
degenerative joint disease were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.303 (2009).  

3.  The January 2004 rating decision denying service connection 
for a right elbow disorder is final.  New and material evidence 
sufficient to reopen the Veteran's service connection for a right 
elbow disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a), 20.1103 (2009).  

4.  Chronic right elbow degenerative joint disease was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 3.303 (2009).  

5.  The January 2004 rating decision denying service connection 
for a left elbow disorder is final.  New and material evidence 
sufficient to reopen the Veteran's service connection for a left 
elbow disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a), 20.1103 (2009).  

6.  Chronic left elbow tendonitis, strain, and degenerative joint 
disease were incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the Veteran's 
claims of entitlement to service connection for a chronic neck 
disorder, a chronic right elbow disorder, and a chronic left 
elbow.  Such action represents a complete grant of the benefits 
sought on appeal.  As such, no discussion of the VA's duty to 
notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  

I.  Neck Disorder

A.  Prior RO Decision

In January 2004, the RO denied service connection for a neck 
disorder as a chronic neck disorder was not manifested during 
active service.  The Veteran was informed in writing of the 
adverse decision and his appellate rights in August 2004.  The 
Veteran did not submit a NOD with the decision.  

The evidence considered by the RO in formulating its January 2004 
rating decision may be briefly summarized.  A July 2003 medical 
assessment states that the Veteran complained of neck pain.  The 
report of an August 2003 pre-separation examination for 
compensation purposes conducted for the VA indicates that the 
Veteran complained of intermittent neck pain, stiffness, and 
tightness.  The examiner commented that "there is no clear 
pathology to render a diagnosis" of a neck disorder.  The 
Veteran's service personnel records indicate that he served in 
Iraq and was awarded the Combat Action Ribbon.  



B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the January 2004 RO decision denying 
service connection consists of VA clinical and examination 
documentation, private clinical documentation, the transcripts of 
a January 2008 hearing before a VA hearing officer and the April 
2010 hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO, and written statements from the Veteran.  At a 
January 2009 VA examination for compensation purposes, the 
examiner noted that the Veteran was seen for acute cervical 
strain during active service in 2003 and diagnosed with cervical 
spine degenerative disc disease and degenerative joint following 
service separation.  At the April 2010 hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO, the 
Veteran testified that he had experienced chronic neck pain 
during active service.  He stated that he had sustained spinal 
trauma during combat operations in Iraq.  

The Board finds that the report of the January 2009 VA 
examination for compensation purposes and the April 2010 hearing 
transcript constitute new and material evidence in that they are 
of such significance that they raise a reasonable possibility of 
substantiating the Veteran's claim for service connection when 
considered with previous evidence of record.  As new and material 
evidence has been received, the Veteran's claim of entitlement to 
service connection for a neck disorder is reopened.  

C.  Service Connection

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that he was seen 
for neck complaints.  The July 2003 medical assessment states 
that the Veteran complained of neck pain.  At the August 2003 
pre-separation examination for compensation purposes conducted 
for the VA, the Veteran complained of intermittent neck pain, 
stiffness, and tightness.  The examiner commented that "there is 
no clear pathology to render a diagnosis" of a neck disorder.  

A March 2004 VA treatment record states that the Veteran 
complained of neck pain and limitation of motion.  An October 
2004 VA treatment record conveys that the Veteran was diagnosed 
with left cervical radiculopathy with left upper extremity pain 
and numbness.  A January 2005 VA evaluation notes that the 
Veteran was diagnosed with cervical spine degenerative disc 
disease and left C7 radiculopathy.  

A November 2007 VA treatment record states that the Veteran 
complained of neck pain.  Contemporaneous X-ray studies of the 
elbows revealed findings consistent with cervical spine 
degenerative joint disease.  The Veteran was diagnosed with 
cervical spine degenerative joint disease.  

At the January 2009 VA examination for compensation purposes, the 
Veteran complained of chronic neck pain.  He presented a history 
of chronic neck pain since active service.  The Veteran was 
diagnosed with cervical spine degenerative disc disease and 
degenerative joint disease.  The examiner opined that:

Acute cervical strain in military x one 
episode noted in 2003.  After leaving 
military, p[atien]t found to have 
[degenerative disc disease/degenerative 
joint disease] of cervical spine.  
P[atien]t had negative c spine X-ray in 
2003 when he left the military and exam was 
negative/no chronic condition found.  After 
careful review of the chart, in my opinion, 
there is insufficient evidence for me to 
render an opinion that his current neck 
condition is related to military service.  

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified that his 
chronic neck pain had increased in severity while he was in Iraq.  
He stated that he sustained spinal trauma during combat 
operations in Iraq when he was thrown against an armored vehicle 
by a rocket propelled grenade explosion and when the hatch of the 
tracked vehicle in which he was riding struck his head.  

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements on appeal.  The 
Veteran served combat in Iraq.  He testified that he sustained 
spinal trauma during such combat.  The Veteran was seen for 
chronic neck pain during active service and was subsequently 
diagnosed with chronic cervical degenerative disc disease and 
degenerative joint disease following service separation.  At the 
January 2009 VA examination for compensation purposes, the 
examiner was unable to render an opinion as to the etiology of 
the Veteran's chronic cervical spine degenerative disc disease 
and degenerative joint disease without resorting to speculation.  
Given these facts, the Board finds that the evidence is in at 
least equipoise as to whether the Veteran's chronic cervical 
spine degenerative disc disease and degenerative joint disease 
are etiologically related to active service.  Upon application of 
the provisions of 38 U.S.C.A. § 1154(b) and resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes that 
service connection is now warranted for chronic cervical spine 
degenerative disc disease and degenerative joint disease.  


II.  Elbow Disorders

A.  Prior RO Decisions

In January 2004, the RO denied service connection for both a 
right elbow disorder and a left elbow disorder as a chronic elbow 
disorder was not manifested during active service.  The Veteran 
was informed in writing of the adverse decisions and his 
appellate rights in January 2004.  The Veteran did not submit a 
NOD with the decisions.  

The evidence considered by the RO in formulating its January 2004 
rating decisions may be briefly summarized.  A September 1997 
naval treatment record states that the Veteran complained of left 
elbow pain of four months' duration while aboard the U.S.S. 
Kearsarge.  An impression of a pinched ulnar nerve was advanced.  
The report of the August 2003 pre-separation examination for 
compensation purposes conducted for the VA indicates that the 
Veteran complained of right elbow and left elbow pain associated 
with weight lifting.  The examiner commented that "there is no 
clear pathology to render a diagnosis" of either a right elbow 
disorder or a left elbow disorder.  

B.  New and Material Evidence

The evidence submitted since the January 2004 RO decision denying 
service connection consists of VA clinical and examination 
documentation, private clinical documentation, the transcripts of 
a January 2008 hearing before a VA hearing officer and the April 
2010 hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO, and written statements from the Veteran.  A 
November 2007 X-ray study of the elbows revealed findings 
consistent with degenerative joint disease of the right and left 
elbows.  At the January 2009 VA examination for compensation 
purposes, the Veteran was diagnosed with chronic left elbow 
tendonitis/strain.  The examiner noted that p[atien]t gives a 
history of chronic and constant pain since he injured his elbow 
in 1997.  At the April 2010 hearing, the Veteran testified that 
he had initially experienced chronic elbow pain while doing 
pushups aboard the U.S.S. Kersarge.  

The Board finds that the report of the January 2009 VA 
examination for compensation purposes and the April 2010 hearing 
transcript constitute new and material evidence in that they are 
of such significance that they raises a reasonable possibility of 
substantiating the Veteran's claims for service connection when 
considered with previous evidence of record.  As new and material 
evidence has been received, the Veteran's claims of entitlement 
to service connection for both a right elbow disorder and a left 
elbow disorder are reopened.  

C.  Service Connection

As noted above, the Veteran's service treatment records indicate 
that he was seen for elbow complaints.  The September 1997 naval 
treatment record states that the Veteran complained of left elbow 
pain of four months' duration while aboard the U.S.S. Kearsarge.  
An impression of a pinched ulnar nerve was advanced.  At the 
August 2003 pre-separation examination for compensation purposes 
conducted for the VA, the Veteran complained of elbow pain while 
lifting weights.  He reported that he felt a sharp pain in his 
elbows while lifting weights in 1993.  The examiner commented 
that "there is no clear pathology to render a diagnosis" of 
either a right elbow disorder or a left elbow disorder.  

A November 2007 VA treatment record states that the Veteran 
complained of elbow pain.  Contemporaneous X-ray studies of the 
elbows revealed findings consistent with right elbow and left 
elbow degenerative joint disease.  The Veteran was diagnosed with 
right elbow and left elbow degenerative joint disease.  

At the January 2009 VA examination for compensation purposes, the 
Veteran was diagnosed with chronic left elbow tendonitis/strain.  
The examiner commented that:  

P[atien]t gives a history of chronic and 
constant pain since he injured his elbow in 
1997.  However, after a careful review of 
his c file, there is no evidence found to 
support this.  Thus, I would have to 
conclude that there is insufficient 
evidence for me to render an opinion 
whether his current elbow condition is 
related to the incident in 1997 without 
resorting to speculation.  

At the April 2010 hearing, the Veteran testified that: he had 
initially experienced chronic elbow pain while doing pushups 
aboard the U.S.S. Kersarge.  He stated that he continued to have 
chronic elbow pain throughout his active service which was 
exacerbated by carrying his weapon at port arms and lifting 
weights.  

The Veteran was seen for chronic elbow pain during active service 
and was diagnosed with right elbow degenerative joint disease and 
left elbow tendonitis, strain, and degenerative joint disease 
following service separation.  At the January 2009 VA examination 
for compensation purposes, the examiner was unable to render an 
opinion as to the etiology of the Veteran's left elbow 
disabilities without resorting to speculation.  Given these 
facts, the Board finds that the evidence is in at least equipoise 
as to whether the Veteran's chronic right elbow degenerative 
joint disease and left elbow tendonitis, strain, and degenerative 
joint disease are etiologically related to active service.  Upon 
application of the provisions of 38 U.S.C.A. § 1154(b) and 
resolution of all reasonable doubt in the Veteran's favor, the 
Board concludes that service connection is now warranted for 
chronic right elbow degenerative joint disease and left elbow 
tendonitis, strain, and degenerative joint disease. 


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection 


for a neck disorder is granted.  

Service connection for chronic cervical spine degenerative disc 
disease and degenerative joint disease is granted.  

The Veteran's application to reopen his claim of entitlement to 
service connection for a right elbow disorder is granted.  

Service connection for chronic right elbow degenerative joint 
disease is granted.  

The Veteran's application to reopen his claim of entitlement to 
service connection for a left elbow disorder is granted.  

Service connection for chronic left elbow tendonitis, strain, and 
degenerative joint disease is granted.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


